Exhibit 3.1 Document Number - 20080735364-48 Filing Date and Time – 11/05/2008 7:40 AM Entity Number – E0698922008-4 ARTICLES OF INCORPORATION (Pursuant to NRS Chapter 78) 1.Name of Corporation: Equinox International, Inc. 2. Registered Agent for Service of Process: [Commercial Registered Agent]: Incorp Services, Inc. 3.Authorized Stock: Number of Shares with par value: 75,000,000 Par value per share: $.001 4.Name and Addresses of the Board of Directors/Trustees: Elena Dannikova 375 N. Stepahanie Street Suite 141 Henderson NV 89014 5.Purpose:Any Legal Purpose 6.Name, Address and Signature of Incorporator: /s/ Karla Valenzuela Karla Valenzuela on behalf of Incorp Services 375 N. Stephanie St, Suite 1411 Henderson NV 89014 7.Certificate of Acceptance of Appointment of Registered Agent: /s/ Karla Valenzuela Karla Valenzuela on behalf of Incorp ServicesDate: 10/08/2008 1 Document Number - 20100255728-12 Filing Date and Time – 04/20/2010 1:58 PM Entity Number – E0698922008-4 CERTIFICATE OF AMENDMENT (Pursuant to NRS 78.) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1.Name of Corporation: Equinox International, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) 1. Name of Corporation: The name of the corporation is BIOSTEM U.S. CORPORATION. 2. Authorized Stock: 200,000,000 common shares with par value of $.001. Number of Shares with par value: 200,000,000 Par value per share: $.001 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 65% 4.Effective date of filing: Close of Business on 5/5/10. 5.Signature (required) By: /s/ Robert Tyler Yurckonis Signature of Officer 2
